DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1, line 4: replace “the disk shape of the first plate” with –the first disk shaped plate—
	Claim 1, line 6: replace “the second plate” with –the first cam plate—
	Claim 9, lines 2-3: replace “cam configured” with –cam and configured—
	Claim 12, line 5: replace “the second plate” with –the first cam plate—
Authorization for this examiner’s amendment was given in an interview with Attorney of Record John G. Tutunjian on 07/29/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the prior art, as exemplified by Brandenburg, Jr. et al. (US 5,355,588 A), Chan (US 2007/ 0028463 A1), Baxter et al. (US 2010/0263217 A1), Beltran (US 2007/0294898 A1), Mori et al.

“an axle that extends through the first linear slot and through the first arcuate slot such that rotation of the first cam plate with respect to the first disk shaped plate causes the axle to move through the first linear slot and linearly with respect to the first disk shaped plate” (clm. 1)
Dependent claim 6 and independent claim 7 were indicated as containing allowable subject in the Non-Final Office Action. New claim 12 contains the subject matter of previous claims 1 and 6. Accordingly, claims 1-5 and 7-12 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725        

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725